UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT: January 13, 2015 DATE OF EARLIEST EVENT REPORTED: January 13, 2015 001-35922 (Commission file number) PEDEVCO CORP. (Exact name of registrant as specified in its charter) Texas 22-3755993 (State or other jurisdiction of incorporation or organization) (IRS EmployerIdentification No.) 4125 Blackhawk Plaza Circle, Suite 201 Danville, California 94506 (Address of principal executive offices) (855) 733 2685 (Issuer’s telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01 REGULATION FD DISCLOSURE. The Company issued a press release on January 13, 2015, announcing the initial production rate of 540 barrels of oil per day (bopd) and 300 thousand cubic feet of gas (mcfgd) (590 barrels of oil equivalent per day (boepd)) from its Loomis 2-6H well, which is the first of three new horizontal wells drilled and completed by the Company from a single pad in Weld County, Colorado. A copy of the press release is furnished herewith as Exhibit 99.1 and is incorporated by reference herein. In accordance with General Instruction B.2 of Form 8-K, the information presented herein under Item 7.01 and set forth in the attached Exhibit 99.1 is deemed to be “furnished” and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, nor shall such information and Exhibit be deemed incorporated by reference into any filing under the Securities Act of 1933 or the Securities Exchange Act of 1934, each as amended. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS. Exhibit No. Description Press Release dated January 13, 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PEDEVCO CORP. By: /s/ Frank C. Ingriselli Frank C. Ingriselli Chairman and Chief Executive Officer Date:January 13, 2015 EXHIBIT INDEX Exhibit No. Description Press Release dated January 13, 2015
